Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

The instant application having application No. 16/683,934 has a total of 20 claims pending in the application; there are 3 independent claim and 17 dependent claims, all of which are ready for examination by the examiner.

INFORMATION CONCERNING IDS:
The information disclosure statement (IDS) submitted on 11/14/2019 is in compliance with the provisions of 37 CFR 1.97. Accordingly, the information disclosure statement has been considered by the examiner.

INFORMATION CONCERNING FOREIGN PRIORITY:
Acknowledgment is made of applicant's claim for foreign priority based on an application filed in Japan on 12/25/2018.
Drawings
1.	The drawings filed on 11/14/2019 are acceptable subject to correction of the informalities indicated below.  In order to avoid abandonment of this application, correction is required in reply to the Office action.  The correction will not be held in abeyance. 

Correction of drawing is required.

INFORMATION CONCERNING CLAIMS:
Claim Interpretation
Claim limitations in this application do not use the word "means" (or "step"), thus, they are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Objections
2.	Claim 7 is objected to because of the following informalities:
The end of a claim must be delimited by a period “.”, please replace the “,” at the end of claim 7 with the “.”.
   Appropriate correction is required.


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.



3.	Claims 1-20 are rejected under 35 USC § 112(b) because of lack of proper antecedent basis. 

4.	The independent claims 1 recites the limitations:
	“a first compression/expansion module for compressing or expanding data, a second compression/expansion module for compressing or expanding data” (emphasis added).

Are data compressed or expanded by a first compression/expansion module is the same data compressed or expanded by a second compression/expansion module? If they are, the additional references to the same data should be recited as “the data” or “said data”. If they are not, then it must be a distinction. For example, the limitations may be amended to recite:
	“a first compression/expansion module for compressing or expanding first data (or data1), a second compression/expansion module for compressing or expanding second data (or data2)”   

5.	The independent claims 1 recites the limitations:
“a memory for storing compressed data generated by the first compression/expansion module or compressed data generated by the second compression/expansion module” (emphasis added).

The antecedent basis issue related to “compressed data” is similar to item number 3 above. The independent claims 7 and 13 recite similar limitations and are rejected based on the same ground of rejection. The dependent claims 2-6, 8-12, and 14-20 are rejected at least by virtue of their dependency from their respected independent claims.


7.	 Claim 1 recites the limitation "the compressed information management unit" in 23.  There is insufficient antecedent basis for this limitation in the claim.
8.	 Claim 1 recites the limitation "the area" in line 24.  There is insufficient antecedent basis for this limitation in the claim.

9.	 Claim 7 recites the limitation "a defined data size" in lines 25 and 29.  There is insufficient antecedent basis for this limitation in the claim.
10.	 Claim 7 recites the limitation "the area" in line 25.  There is insufficient antecedent basis for this limitation in the claim.

11.	 Claim 13 recites the limitation "a predetermined data size" in lines 8, 13, and 15.  There is insufficient antecedent basis for this limitation in the claim.
12.	 Claim 13 recites the limitation "the region" in line 8.  There is insufficient antecedent basis for this limitation in the claim.
12.	 Claim 13 recites the limitation "the area" in line 10.  There is insufficient antecedent basis for this limitation in the claim.

Allowable Subject Matter
s 1-20 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.
The following is a statement of reasons for the indication of allowable subject matter:                                                                                                                                                                                          “a management module for exclusively controlling access to the memory by the first compression/expansion module and the second compression/expansion module in a predetermined data size unit, wherein the compressed information management unit permits writing to the area in units of the defined data size when the management module indicates that the area accessed by the write access is not exclusively owned by another compression/expansion module when the write access to the memory is performed, and permits reading to the area in units of the defined data size when the management module indicates that the area accessed by the read access is not exclusively owned by another compression/expansion module when the read access to the memory is performed.”

Conclusion
The prior art made of record and not relied upon are as follows:
1.	KOBAYASHI et al. (US 20020054218 A1).
2. 	Abali et al. (US 20170116142 A1).
3. 	Wang et al. (US 9235590 B1).

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mr. Sanjiv Shah can be reached on (571)272-4098.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. For questions regarding access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000. 

/HASHEM FARROKH/Primary Examiner, Art Unit 2135

March 5, 2021